           Case 1:20-cv-05693-CM Document 6 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                                 Plaintiff,
                                                                     20-CV-5693 (CM)
                     -against-
                                                                    CIVIL JUDGMENT
 U.S. CONGRESS, et al.,

                                 Defendants.

       Pursuant to the order issued July 31, 2020, denying Plaintiff’s request to proceed in forma

pauperis (IFP) and her motion for leave to file this action,

       IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s request to proceed IFP

and her motion for leave to file this action are denied.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to receive electronic service of Court filings. (ECF No. 3.)

SO ORDERED.

 Dated:    July 31, 2020
           New York, New York

                                                               COLLEEN McMAHON
                                                           Chief United States District Judge
